Citation Nr: 0422595	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  02-10 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for malnutrition.

2.  Entitlement to service connection for traumatic arthritis 
of the right leg.

3.  Entitlement to service connection for traumatic arthritis 
of the left leg.

4.  Entitlement to service connection for traumatic arthritis 
of the right shoulder.

5.  Entitlement to service connection for traumatic arthritis 
of the left shoulder.

6.  Entitlement to service connection for varicose veins of 
the right leg, status post stripping.

7.  Entitlement to service connection for varicose veins of 
the left leg.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to July 
1946.  He was a prisoner of war (POW) from May 1942 to 
September 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 1999 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Philippines.

The Board of Veterans' Appeals (Board) remanded the case to 
the RO in May 2003 for a travel board hearing.  In October 
2003, the veteran cancelled his hearing.  


FINDINGS OF FACT

1.  Malnutrition is not shown.  

2.  Right leg arthritis is not shown.  

3.  Left leg arthritis was not manifest in service or within 
1 year of separation.  It is not related to service.

4.  Right shoulder arthritis was not manifest in service or 
within 1 year of separation.  It is not related to service.

5.  Left shoulder arthritis was not manifest in service or 
within 1 year of separation.  It is not related to service.  

6.  The veteran does not have post-traumatic osteoarthritis 
of his legs or shoulders.

7.  Right leg varicose veins was not manifest in service and 
is not related to service.  

8.  Left leg varicose veins was not manifest in service and 
is not related to service.


CONCLUSIONS OF LAW

1.  Malnutrition was not incurred or aggravated in wartime 
service and may not be presumed to have been incurred in 
wartime service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2003).

2.  Right leg arthritis was not incurred or aggravated in 
wartime service and may not be presumed to have been incurred 
in wartime service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2003).

3.  Left leg arthritis was not incurred or aggravated in 
wartime service and may not be presumed to have been incurred 
in wartime service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2003).

4.  Right shoulder arthritis was not incurred or aggravated 
in wartime service and may not be presumed to have been 
incurred in wartime service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2003).

5.  Left shoulder arthritis was not incurred or aggravated in 
wartime service and may not be presumed to have been incurred 
in wartime service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2003).

6.  Post-traumatic osteoarthritis was not incurred or 
aggravated in service and may not be presumed to have been 
incurred in wartime service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2003).

7.  Right leg varicose veins was not incurred or aggravated 
in wartime service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2003).

8.  Left leg varicose veins was not incurred or aggravated in 
wartime service.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159 (2003).  The record shows 
that VA has met its duties.  

The veteran was notified in August 2001 that VA would help 
him get evidence to support his claim.  He was told that the 
law required VA to make reasonable efforts to help him get 
evidence necessary to support his claim, and that VA would 
try to help him get such things as medical records, 
employment records, or records from other Federal agencies.  
He was told that he must give VA enough information about the 
records for VA to request them, and that it was still his 
responsibility to make sure the records were received by VA.  
He was also told that VA would provide a medical examination 
or get a medical opinion if VA decided it was necessary to 
make a decision on his claim.  He was told what the evidence 
must show to establish entitlement, and what he could do to 
help with his claim.  He was told he could help by submitting 
evidence including medical evidence that he was presently 
suffering from the disabilities, medical or lay evidence of 
incurrence or aggravation of a disease or injury in service, 
and medical evidence of a nexus, or link, between the 
disability and the disease.  He was advised that if he could 
not get that information, VA might be able to help him if he 
completed VA Form 21-4142.  He was told when and where to 
send information, and that if information was not received by 
October 2001, VA would decide his claim on the evidence it 
had received and any VA examinations or medical opinions.  He 
was told what to do if he had questions or needed assistance.  
Another VCAA letter was sent to the veteran in March 2002.

The Board concludes that the discussions in the 
correspondence sent to the veteran informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2003).  Service medical records, VA medical records and 
examination reports and private treatment records have been 
obtained.  Reasonable attempts were made to obtain identified 
relevant evidence.

VA's development and adjudication of the veteran's claim were 
consistent with the VCAA and the amendments to 
38 C.F.R. §§ 3.103, 3.159 and 3.326(a) and no further action 
is necessary.  VA's duties have been fulfilled.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jun. 24, 2004) held, in part, that where, as here, 
VCAA notice was not mandated at the time of the initial AOJ 
decision, the appellant has the right to VCAA content-
complying notice and proper subsequent VA process.  In this 
case, there was an AOJ readjudication in August 2002, which 
was after the notification was given.  Therefore, there was 
proper subsequent VA process.  

Pertinent law and regulations

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in wartime service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 and 3.304 
(2003).  Service connection may be established for any 
disease diagnosed after discharge when all of the evidence 
including that pertinent to service establishes that it was 
incurred in service.  38 C.F.R. § 3.303.

Arthritis may be presumed to have been incurred in service if 
it is manifest to a degree of 10 percent within one year of 
discharge from a period of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

The service incurrence or aggravation of malnutrition or 
post-traumatic osteoarthritis in a former POW who was 
detained or interned for not less than 30 days is presumed, 
if it becomes manifest to a degree of 10 percent or more 
after military service.  38 U.S.C.A. §§ 1110, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

The veteran has alleged that he was beaten as a POW and that 
he was deprived of adequate food and nutrition as a POW.  The 
provisions of 38 U.S.C.A. § 1154(b) (West 2002) do not apply, 
as the veteran has not alleged that the claimed diseases were 
incurred in combat.

Malnutrition

The veteran was noted to be fairly nourished in May 1945.  
The diagnosis was ascaris lumbricals infection of the 
intestinal tract.  

In an October 1945 affidavit, the veteran reported that he 
had not had any wounds or illnesses incurred from December 8, 
1941 to date of return of military control.  

Malnutrition was not diagnosed on VA examination in June 
1986, October 1998, or November 2002.  The October 1998 VA 
examiner was told that the veteran was given virtually 
nothing to eat while he was a prisoner of war (POW).  The 
physical examination report indicates that the veteran was 
well-nourished.  The diagnostic impression was no evidence of 
malnutrition at this point.  The May 2002 VA examiner 
reported a claim for malnutrition, noted the veteran's age 
and that he appeared frail, and noted that the veteran 
reported that he did not get enough to eat during captivity.  
It was reported that upon being "treated" by his captors, he 
went back to eating regularly and malnutrition had not been a 
factor in his life since.  The examiner examined the veteran 
and in the diagnosis section stated that the veteran was 
examined for residuals of malnutrition and that none were 
found.  

The veteran's assertions concerning food deprivation as a POW 
are accepted since he is competent to report a lack of intake 
of food while a POW.  However, malnutrition or its residuals 
are not present currently.  In short, the evidence indicates 
that the veteran was fairly nourished in 1945, after being a 
POW; that there was no evidence of malnutrition on VA 
examination in October 1998; and that there were no residuals 
of malnutrition found on VA examination in May 2002.  

The veteran asserts that service connection is warranted for 
malnutrition and on VA Former POW Medical History in March 
1986, he provided dietary information for his POW period and 
that he had had vitamin deficiency during captivity.  
However, he is a layperson.  Information from health care 
providers who have examined him indicates that he does not 
have malnutrition or its residuals currently.  The medical 
evidence is more persuasive, as it is from trained health 
care providers who have examined him.  

Service connection may be granted for disability due to 
in-service disease or injury.  Even when the Board accepts 
that the veteran had deprivation of food during service or 
his POW experience, there remains no competent evidence of 
residual disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  In fact, instead of a silent record, a VA 
examination was conducted and it was determined that he did 
not have residuals of malnutrition.

In the absence of current malnutrition or current residuals 
of malnutrition, service connection is not warranted.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Post-traumatic osteoarthritis of the legs and shoulders

The veteran asserts that service connection is warranted for 
post-traumatic osteoarthritis of the legs and shoulders.  

A May 1945 service medical record indicates that the 
veteran's extremities had no edema and that his knee jerks 
were normal on both sides.  

An October 1945 service affidavit by the veteran indicates 
that he had no wounds or illnesses incurred from December 8, 
1941 to the date of return to military control.  

Service medical records do not report arthritis.

A February 1984 private medical certificate reports August 
and September 1980 treatment dates and indicates that the 
veteran had right shoulder calcific bursitis and degenerative 
joint disease of the left knee.  The veteran had furnished a 
2 year history of an ache behind his left knee at the time of 
the first examination.

On VA Former POW Medical History in March 1986, the veteran 
reported that he had experienced beatings 5 times during 
capture.  He indicated that he had not had any swelling in 
the joints or an unsteady gait during captivity.  On VA 
examination in March 1986, it was reported that the veteran's 
musculoskeletal system was normal except for limitation of 
motion of the left shoulder which was attributed to bursitis 
of 1 1/2 years duration.  

On VA examination in October 1998, the veteran stated that he 
was a POW and had been assaulted in his shoulder region many 
times.  Both shoulders were tender and X-rays confirmed 
degenerative joint disease of each shoulder.  

Dr. Miranda reported in May 1999 that the veteran was under 
his care for degenerative joint disease.  

The VA examination report of May 2002 indicates that by the 
veteran's telling, the only deprivation and/or injury that he 
experienced during his captivity and military service was of 
not getting enough to eat during captivity.  Without any 
history of injury during the military service, it was not 
clear to the examiner where any joint problems surfaced 
during the veteran's long life.  The examiner indicated that 
the veteran reported absolutely no history of injuries during 
military service.  October 1998 plain X-rays of the shoulder 
were interpreted as demonstrating mild osteoarthritic 
changes.  The examiner reported that the veteran had no idea 
what was meant by traumatic osteoarthritis of both legs and 
neither did the examiner.  The veteran was constitutionally 
well for his age.  On examination, the veteran's shoulders 
had limitation of motion.  In the diagnosis section it was 
stated that the veteran was examined for osteoarthritis of 
both legs and that none was found, and that he had 
osteoarthritis of both shoulders which was not post-
traumatic.

The Board accepts the veteran's statements concerning 
beatings during capture and assaults in his shoulder region 
while he was a POW.  

However, a review of the evidence does not show right leg 
arthritis.  It has not been diagnosed in any of the medical 
records contained in the claims folder, and medical evidence 
is required to show arthritis.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 
93 (1993).

Furthermore, the evidence does not relate arthritis of the 
legs or shoulders to service.  The veteran denied wounds or 
illnesses as a POW in an October 1945 service affidavit.  A 
February 1984 private medical certificate contains the first 
reported diagnoses of left knee degenerative joint disease 
and right shoulder calcific bursitis.  That certificate 
reports August and September 1980 treatment dates and only a 
2 year history of knee pain reported on the date of the first 
examination.  In the veteran's March 1986 VA POW Medical 
History, he denied swelling in the joints or an unsteady gait 
during captivity.  While left shoulder limitation of motion 
was present, it was attributed to bursitis of only 1 1/2 
years duration.  

In sum, the evidence shows that arthritis of the legs and 
shoulders was not present in service and is unrelated to 
service.  The veteran reported a 2 year history of left knee 
pain when he was first examined in 1980.  His right and left 
shoulder arthritis are first shown in the 1980's.  They were 
not manifest within a year of service discharge.  The May 
2002 VA examination report indicates that bilateral shoulder 
osteoarthritis is not post-traumatic, and no competent 
medical evidence of record diagnoses post-traumatic 
osteoarthritis of the legs or shoulders.  

While the veteran claims service connection for 
post-traumatic arthritis of the legs and shoulders, 
post-traumatic osteoarthritis has not been diagnosed.  
Medical expertise is required on matters of medical diagnosis 
and causation.  The veteran is not able to indicate that he 
has right leg arthritis currently or that his left knee or 
bilateral shoulder arthritis is related to service or is 
post-traumatic osteoarthritis.  Medical evidence is required.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Varicose veins of the legs

A May 1945 service medical record indicates that the 
veteran's extremities had no edema.   

In an October 1945 affidavit, the veteran reported that he 
had no wounds or illnesses incurred from December 8, 1941 to 
the date of return to military control.  Service medical 
records do not report varicose veins.

A July 1978 private narrative summary reports that the 
veteran had varicosities of the right leg veins and that a 
high saphenous vein ligation and stripping was performed 
during the hospitalization.  The veteran had a 10 year 
history of chronic insufficiency of the right leg associated 
with stasis dermatitis.  He had been treated in the past with 
elevation.  He had a history of painful varicosities through 
the last 10 years.  

A February 1984 private medical certificate indicates that 
the veteran had been treated in August 1980 and September 
1980 and that the diagnosis was chronic venous insufficiency 
and that there had been treatment with Jobst stockings.  The 
veteran had furnished a 2 year history of an ache behind his 
left knee at the time of the first examination.

On VA POW Medical History in March 1986, the veteran stated 
that he was beaten as a captive.  He indicated that during 
captivity, he had not experienced skin rashes, swelling of 
the legs or feet, weakness in his legs, or aches and pains in 
his muscles.  

In May 1999, Dr. Miranda reported that the veteran had had 
varicose veins for years.  

The evidence indicates that the veteran's varicose veins are 
unrelated to service.  They were not shown in service.  In 
October 1945, the veteran stated that he had not had any 
disease or injury in captivity.  When private right leg vein 
stripping surgery was accomplished in July 1978, it was 
reported that he had a 10 year history of pain.  Varicose 
veins are not shown before then.  On VA POW Medical History 
in March 1986, the veteran denied swelling of his legs or 
feet, weakness in his legs, and aches and pains in his 
muscles during captivity.  Additionally, the VA examiner who 
examined the veteran in May 2002 found varicose veins on both 
sides and stated that without any history of varicose veins 
during his military service, it was unclear when the varicose 
veins disorder surfaced.  While the Board accepts the 
veteran's March 1986 report that he was beaten as a captive, 
none of the evidence relates the veteran's right or left leg 
varicose veins to service.

While the veteran claims that his varicose veins are 
connected to service, since he is a layperson and medical 
expertise is required as to medical causation matters, his 
opinion on such matters is not competent.  Medical evidence 
is required.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Entitlement to service connection for malnutrition is denied.

Entitlement to service connection for traumatic arthritis of 
the right leg is denied.

Entitlement to service connection for traumatic arthritis of 
the left leg is denied.

Entitlement to service connection for traumatic arthritis of 
the right shoulder is denied.

Entitlement to service connection for traumatic arthritis of 
the left shoulders is denied.

Entitlement to service connection for varicose veins of the 
right leg, status post stripping is denied.

Entitlement to service connection for varicose veins of the 
left leg is denied.




	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



